                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-687-RJC-DCK

 DIANE REED,                                       )
                                                   )
                         Plaintiff,
                                                   )
 v.                                                )
 UMB FINANCIAL CORPORATION,                        )
 INC. and MARQUETTE                                )
 TRANSPORTATION FINANCE, LLC,                      )
                                                   )
                         Defendants.               )

                                      PROTECTIVE ORDER

        The parties agree during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree certain categories

of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals. The

parties jointly stipulate to entry of a protective order to limit the disclosure, dissemination, and use

of certain identified categories of confidential information.

        The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because due to the nature of Plaintiff’s claims, confidential

personnel and employment records, medical records and information, confidential business

records, trade secrets, and/or other proprietary information is likely to be sought by the parties.

Disclosure of such information may violate the privacy of third parties and employees who have

not authorized public disclosure of such information, and/or may include disclosure of confidential

or proprietary information of the parties.

        For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:


                                                   1
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 1 of 11
       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

               1.    the non-public, confidential financial information of Defendants;

               2.    the non-public proprietary or confidential information relating to
                     Defendants’ customers, clients, business, marketing, sales, policies and
                     procedures;

               3.    the non-public, confidential personnel and/or human resources documents
                     of any of the Defendants’ current or former employees; and

               4.    medical records, financial and/or tax records relating to Plaintiff as well as
                     documents containing Plaintiff’s complete social security number and date
                     of birth.

Information or documents that are available to the public may not be designated as Confidential

Information.

       3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by


                                                 2
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 2 of 11
marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter, “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined

in this Order.

        4.       Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within thirty (30) days after discovery of the inadvertent failure.

        5.       Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within fourteen (14) days after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any exhibits

to be protected.




                                                   3
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 3 of 11
       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (1)     Parties, and counsel for the parties, who are actively engaged in the conduct
                       of this litigation, and the partners, associates, secretaries, legal assistants,
                       and employees or agents of such counsel, to the extent reasonably necessary
                       to render professional services to the litigation;

               (2)     The Court and Court personnel, including any special master appointed by
                       the Court, and members of the jury;

               (3)     Court reporters, recorders, and videographers engaged for depositions;

               (4)     Any mediator appointed by the Court or jointly selected by the parties;

               (5)     Any expert witness, outside consultant, or investigator retained specifically
                       in connection with this litigation, but only after such persons have agreed in
                       writing to be bound to the terms of this Order;

               (6)     Any person testifying under oath at a deposition, hearing or trial with all
                       parties’ counsel present, but only to the extent such confidential documents
                       or information will assist the witness in testifying;

               (7)     Any fact witness and his or her counsel, but only to the extent such
                       confidential documents or information will assist the witness in recalling,
                       relating, or explaining facts or in testifying, but only after such persons have
                       been made aware of the requirements of this Stipulated Protective Order
                       and have agreed to abide by it;

               (8)     The author or recipient of the document (not including a person who
                       received the document in the course of the litigation);

               (9)     Independent providers of document reproduction, electronic discov-
                       ery, or other litigation services retained or employed specifically in
                       connection with this litigation; and


                                                  4
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 4 of 11
                (10)    Other persons only upon consent of the producing party and on such
                        conditions as the parties may agree.

                (c)     Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order.

        7.      Filing of Confidential Information.          If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; (b) where appropriate (e.g., in relation to discovery and evidentiary motions),

submitting the document solely for in camera review; or (c) when the preceding measures are

inadequate, seeking permission to file the document under seal by filing a motion for leave to file

under seal in accordance with W.D.N.C. Local Civil Rules.

        Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The mere designation of information as confidential pursuant to this Order is

insufficient to satisfy the court’s requirements for filing under seal in light of the public’s qualified

right of access to court dockets. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is granted and

the requesting party permitted to file the requested documents under seal, only counsel of record

and unrepresented parties will have access to the sealed documents.

        8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, though, the objecting party must meet and confer



                                                   5
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 5 of 11
in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a confi-

dentiality designation remains with the party asserting confidentiality. Until the court rules on the

challenge, all parties must continue to treat the materials as Confidential Information under the

terms of this Order.

        9.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or anticipates that another party may present Confi-

dential Information at a hearing or trial must bring that issue to the attention of the court and the

other parties without disclosing the Confidential Information. The court may thereafter make such

orders as are necessary to govern the use of such documents or information at the hearing or trial.

        10.    Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect.          Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)     Return of Confidential Documents. After written notice by the producing

party and within fourteen (14) days after this litigation concludes by settlement, final judgment, or

final order, including all appeals, all documents designated as containing Confidential Information,

including copies as defined above, must be returned to the party who previously produced the

document unless: (1) the document has been offered into evidence or filed without restriction as



                                                  6
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 6 of 11
to disclosure; (2) the parties agree to destruction of the document to the extent practicable in lieu

of return; or (3) as to documents bearing the notations, summations, or other mental impressions

of the receiving party, that party elects to destroy the documents and certifies to the producing

party that it has done so.

               (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own

work product in subsequent litigation provided that its use does not disclose Confidential

Information.

         11.   Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.   Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.   No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection



                                                 7
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 7 of 11
under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

        14.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

        15.     Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

        16.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

        17.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        18.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        The receiving party also must within seven (7) days inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the




                                                    8
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 8 of 11
subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

       19.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney-client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing party

within ten (10) days, regardless of whether the receiving party agrees with the claim of privilege

and/or work-product protection. Disclosure of the information or document by the other party

prior to such later designation will not be deemed a violation of the provisions of this Order.



                                                 9
      Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 9 of 11
Although the provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the

Federal Rules of Evidence, and will be construed in a manner consistent with the maximum

protection provided by said rule, nothing in this Order is intended or will be construed to limit a

party’s right to conduct a review of documents, including electronically-stored information, for

relevance, responsiveness, or segregation of privileged or protected information before production.

       IT IS SO ORDERED.

                                         Signed: June 16, 2020




                                                10
     Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 10 of 11
STIPULATED AND AGREED TO BY:

THE NOBLE LAW FIRM, PLLC                        FISHER & PHILLIPS LLP

 s/ Nicholas J. Sanservino, Jr.                  s/ Melody L. Rayl
Nicholas J. Sanservino, Jr. (NC Bar # 36557)    Melody L. Rayl (Pro Hac Vice)
Laura L. Noble (NC Bar # 38691)                 4900 Main Street, Suite 650
141 Providence Road, Suite 210                  Kansas City, MO 64112
Chapel Hill, NC 27514                           Phone: 816.842.8770
Phone: 919.251.6008                             Facsimile: 816.842.8767
Facsimile: 919.869.2079                         Email: mrayl@fisherphillips.com
Email: nick@thenoblelaw.com
Email: lnoble@thenoblelaw.com                   David Klass, NC Bar # 53348
                                                Benjamin C. Mowczan, NC Bar # 53052
ATTORNEYS FOR PLAINTIFF                         227 West Trade Street, Suite 2020
                                                Charlotte, NC 28202
                                                Phone: 704.334.4565
                                                Facsimile: 704.334.9774
                                                Email: dklass@fisherphillips.com
                                                Email: bmowczan@fisherphillips.com

                                                ATTORNEYS FOR DEFENDANTS




                                               11
    Case 3:19-cv-00687-RJC-DCK Document 29 Filed 06/16/20 Page 11 of 11
